
	

113 S555 IS: Captioning and Image Narration to Enhance Movie Accessibility Act
U.S. Senate
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 555
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Americans with Disabilities Act of 1990 to
		  require captioning and video description at certain movie
		  theaters.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Captioning and Image Narration to
			 Enhance Movie Accessibility Act or the
			 CINEMA
			 Act.
		2.Movie Theater
			 AccessibilitySection 302(b)
			 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12182(b)) is
			 amended—
			(1)by redesignating paragraph (3) as paragraph
			 (4); and
			(2)by inserting
			 after paragraph (2) the following:
				
					(3)Movie Theater
				Accessibility
						(A)DefinitionsIn
				this paragraph:
							(i)Closed
				captioningThe term closed captioning means a
				method, process, or mechanism, which may include a device, that—
								(I)allows an
				individual who is deaf or hard of hearing to have access to the content of a
				motion picture; and
								(II)allows that
				access by displaying, through an individual device or individually used
				technology, all of the audio portion of the motion picture (including
				displaying the dialogue and any narration, as well as descriptions of on- and
				off-screen sounds such as sound effects, music, or lyrics for music, and
				information identifying the character who is speaking) as text that can be
				effectively viewed and controlled by that individual while the individual
				simultaneously watches the motion picture.
								(ii)Covered
				entityThe term covered entity means an
				entity—
								(I)that operates a
				complex of 2 or more movie theaters, screening rooms, or similar venues, at a
				single location, that are used for the exhibition of copyrighted motion
				pictures, if such exhibition is open to the public; and
								(II)whose operations
				affect commerce.
								(iii)Open
				captioningThe term open captioning means a method,
				process, or mechanism that—
								(I)allows an
				individual who is deaf or hard of hearing to have access to the content of a
				motion picture; and
								(II)allows that
				access by openly displaying on the movie screen involved all of the audio
				portion of the motion picture (including displaying the dialogue and any
				narration, as well as descriptions of on- and off-screen sounds such as sound
				effects, music, or lyrics for music, and information identifying the character
				who is speaking) as text that can be effectively viewed by that individual and
				other members of the audience while the individual and members simultaneously
				watch the motion picture.
								(iv)Video
				descriptionThe term video description means a
				method, process, or mechanism, including a device, that—
								(I)allows an
				individual who is blind or visually impaired to have access to the key visual
				elements of a motion picture (such as actions, settings, facial expressions,
				costumes, and scene changes); and
								(II)allows that
				access through the provision of contemporaneous audio narrated descriptions of
				those elements during the natural pauses in the audio portion of the motion
				picture, or during the audio portion if necessary.
								(B)AccessibilityIt
				shall be discriminatory for any person who owns, leases (or leases to), or
				operates a covered entity to fail to ensure that all motion pictures shown at
				the complex involved are accessible to individuals with disabilities,
				including—
							(i)providing, or
				making available, open captioning for individuals with disabilities, including
				individuals who are deaf or hard of hearing;
							(ii)providing, or
				making available, closed captioning for individuals with disabilities,
				including individuals who are deaf or hard of hearing; and
							(iii)providing, or
				making available, video description for individuals with disabilities,
				including individuals who are blind or visually impaired.
							(C)Rule of
				constructionNothing in this Act shall be construed to limit or
				prohibit an individual with a disability from utilizing technology in
				connection with a personal device in a manner that may provide the individual
				with access to closed captioning, open captioning, or video description that is
				equivalent to or greater than the corresponding access required under
				subparagraph (B).
						.
				
			3.Conforming
			 amendmentSection 308(a)(2) of
			 the Americans with Disabilities Act of 1990 (42 U.S.C. 12188(a)(2)) is amended
			 by striking and section 303(a) and inserting , 302(b)(3),
			 and 303(a).
		4.Effective
			 dateThis Act takes effect 1
			 year after the date of enactment of this Act.
		
